Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1-2, 6-8, 12-13, 16-20, 22 are objected to because of the following informalities: 
	Claim 1, line 10, “the second antennas” should be – the plurality of second antennas—
Claim 1, line 12-15, “one of the second antennas” should be – one of the plurality of second antennas—
Claim 1, line 15-16, “another of the second antennas” should be – another of the plurality of second antennas—
Claim 2, line 4, “by the other second antenna” should be – by the another of the plurality of second antennas—
Claim 6, line 6-7, “ by the other second antenna” should be – by the another of the plurality of second antennas—
Claim 7, line 6-7, “ by the other second antenna” should be – by the another of the plurality of second antennas—
Claim 8, line 6-7, “by the other second antenna” should be – by the another of the plurality of second antennas—
Claim 12, line 20, “one of the second antenna” should be – one of the plurality of second antennas—
Claim 12, line 22, “ another of the second antennas” should be –another of the plurality of second antennas—
Claim 12, line 22-23, “ the one second antenna” should be – the one of the plurality of second antennas—
Claim 12, line 25, “ the second antenna” should be – the one of the plurality of second antennas—
Claim 12, line 24, “by the other second antenna” should be – by the another of the plurality of second antennas—
Claim 13, line 4, “the other second antenna” should be -- by the another of the plurality of second antennas—
Claim 16, line 19-20, “one of the second antennas” should be – one of the plurality of second antennas--
Claim 16, line 20, “another of the second antennas” should be –another of the plurality of second antennas—
Claim 16, line 22, “ by the other second antenna” should be – by the another of the plurality of second antennas—
Claim 17, line 6-7, “ by the other second antenna” should be— by the another of the plurality of second antennas—
Claim 18, line 6, “ by the other second antenna” should be— by the another of the plurality of second antennas—
Claim 19, line 6-7, “ by the other second antenna” should be— by the another of the plurality of second antennas—
Claim 20, line 17, “one of the second antennas” should be – one of the plurality of second antennas—
Claim 20, line 18, “another of the second antennas” should be – another of the plurality of second antennas--
Claim 20, line 21, “the other of the second antennas” should be – the another of the plurality of second antennas--
Claim 20, line 25-26, “the other of the second antennas” should be – the another of the plurality of second antennas—
Claim 22, line 5, “ electric power” should be – the electric power--

Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 11, 12, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US20200180459A1) in view of Tani (US20150311726A1)  
With regard to claim 1, Nagata teaches  a position detection system for an electric power transmission system wirelessly transmitting electric power from a power transmission coil ( 12, Fig. 1)  included in a power  transmission device ( e.g., 10, Fig. 1) to a power reception coil  (e.g., 22, Fig. 1) included in a power reception device ( e.g., 20, Fig. 1), the position detection system comprising: at least one first antenna ( e.g., 14, Fig. 1) provided in one device from among the power transmission device   and the power reception device ( also see [0104][0105] the location of 14 can be changed to be on power reception device ( vehicle)); a first transmission circuit( e.g., 120 or any driver for 14 to transmit, Fig. 1) driving the at least one first antenna ( e.g., 14, Fig. 1); a plurality of second antennas ( e.g., 24s, Fig. 1) provided in the other device from among the power transmission device and the power reception device ( also see [0104][0105] the location of 24s can be put to be on power transmission device), 
a radio wave detection circuit ( e.g.,  120 and/or 260, Fig. 1) configured to detect intensity of a radio wave received by the plurality of second antennas ( e.g., 24s, Fig. 1) ( Fig. 8, vehicle power reception device executed a position detection in S20) and ; a position detector ( e.g., 260, Fig. 1) configured to detect a relative position ( detect position relation between the power transmission coil 12 and power reception 22, [0043]) , which is the  between the power transmission  coil  ( e.g., 12, Fig. 1) and the power reception coil ( e.g., 22, Fig. 1), based on the intensity of the radio wave received by the plurality of second antennas ( e.g., 24s, Fig. 1),  detected by the radio wave detection circuit ([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24.) 
Nagata does not teach a second transmission circuit driving at least one of the second antennas, the radio wave detection circuit configured to detect intensity of a radio wave transmitted from one of the second antenna driven by the second transmission circuit and received by another of the second antenna other than the one second antenna.
However, Tani teaches a second transmission circuit (e.g., 201, Fig. 2) driving at least one of the second antennas (e.g., 301, 302, Fig. 2 ( also see [0056] antenna switch 402 may allow the antenna element in 301 and 302 to function as reception antenna 401) from among the plurality of second antennas (e.g., 301, 401, Fig. 2).   the radio wave detection circuit  configured to ( 403, 406, Fig. 2)  detect intensity of a radio wave ([0033] 406 detects the microwave from 301, also see[0029] control unit detect from the intensity of the wave the positional relationship between the transmitter and receiver  )  transmitted from a second antenna ( e.g., 301, Fig. 2)  driven by the second transmission circuit ( e.g., 201, Fig. 2) from among the plurality of second antennas ( e.g., 302, 402, Fig. 2) and received by another second antenna ( 401, Fig. 2)  other than the one second antenna( e.g., 301, Fig. 2) driven by the second transmission circuit ( e.g., 201, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata, to include a second transmission circuit driving at least one of the second antennas, the radio wave detection circuit configured to detect intensity of a radio wave transmitted from one of the second antenna driven by the second transmission circuit and received by another of the second antenna other than the one second antenna, as taught by Tani, in order to correct the misalignment between the power transmitting device and power receiving device based on detected information [0036] of Tani.
With regard to claim 11, the combination of Nagata and Tani teaches all the limitations of claim 1 and Tani further teaches wherein the second transmission circuit (e.g., 201, Fig. 2) drives two or more second antennas from among the plurality of second antennas (more than one 301, Fig. 2). 
With regard to claim 12, Nagata teaches a position detection system (Fig. 1) for an electric power transmission system wirelessly transmitting electric power from a power transmission coil (e.g., 12, Fig. 1) included in a power transmission device (e.g., 10, Fig. 1) to a power reception coil (e.g., 22, Fig. 1) included in a power reception device ( e.g., 20, Fig. 1), the position detection system comprising: at least one first antenna (e.g., 24, Fig. 2) provided in one device from among the power transmission device and the power reception device(e.g., 24 in power reception device 20, Fig. 1); a first radio wave detection circuit (120 and or 260, Fig. 1) detecting intensity of a radio wave received by the at least one first antenna([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24);
a plurality of second antennas (e.g., 14, Fig. 1 see [0053] , the number of LF transmitting antennas 14 is not limited to one, but may be two or more. ) provided in the other device from among the power transmission device ( 14 is in 10, Fig. 1) and the power reception device; a position detector ( e.g., 260, Fig. 1) configured to detect a relative position between the power transmission coil  ( e.g., 12, Fig. 1) and the power reception coil ( e.g., 22, Fig. 1), based on the intensity of the radio wave received by the at least one first antenna detected by the first radio wave detection circuit([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24.); a transmission circuit ( e.g., 120, Fig. 1) driving the plurality of second antennas ( 14s, Fig. 1);
Nagata does not teach a second radio wave detection circuit configured to detect intensity of a radio wave received by at least one second antenna from among the plurality of second antennas and, detect intensity of a radio wave transmitted from one of the second antennas driven by the transmission circuit and received by another of the second antenna s other than the one second antenna and an antenna characteristic of the second antenna driven by the transmission circuit is adjusted based on the intensity of the radio wave received by the other second antenna.
However, Tani teaches a second radio wave detection circuit ( e.g., 403, 406, Fig. 2) configured to detect intensity of a radio wave ([0033] 406 detects the microwave from 301, also see[0029] control unit detect from the intensity of the wave the positional relationship between the transmitter and receiver  ) received by at least one second antenna ( e.g., one of 401, Fig. 2)  from among the plurality of second antennas ( 301, 401, Fig. 2), detect intensity of a radio wave being transmitted from one of the  second antennas ( e.g., 301, Fig. 2) driven by the transmission circuit ( e.g., 201, Fig. 2)  and received by another of the second antennas (e.g., 401, Fig. 2) other than the one second antenna ( e.g., 301, Fig. 2) (also see [0056] antenna switch 402 may allow the antenna element in 301 and 302 to function as reception antenna 401 )and an antenna characteristic ( position of 301, Fig. 2, )of the second antenna ( 301driven by the transmission circuit is adjusted (see [0029] based on the detected positional relation ( from the intensity), 203 can be moved, while 301 is on 203, therefore, 301 is also moved and thus the position/location of 301 is changed/adjusted. It is known in the art that the position of the antenna can be treated as an antenna characteristic, See attached definition in Merriam Webster dictionary characteristic is “a distinguishing trait, quality, or property” of the object. A particular antenna can only locate at one position at one time, and this occupied location/position only belongs to the particular antenna. Therefore, the position of the antenna is a distinguishing trait of the antenna, and can be treated as characteristics. It is well known in the art that location of the antenna is a characteristics of the antenna, see claim 8 of Butcher (  US20200295852A1) the characteristics of the first antenna comprise a location of the first antenna) based on the intensity of the radio wave received by the other second antenna (401, Fig. 2)( [0029]The microwave received by the position-detection power reception antennas of power transmission antenna 203 are converted to power by control unit 208. Control unit 208 detects the intensity of the reflected wave from the amount of the converted power)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata, to detect intensity of a radio wave received by at least one second antenna from among the plurality of second antennas and, detect intensity of a radio wave transmitted from one of the second antennas driven by the transmission circuit and received by another of the second antenna s other than the one second antenna and an antenna characteristic of the second antenna driven by the transmission circuit is adjusted based on the intensity of the radio wave received by the other second antenna, as taught by Tani, in order to correct the misalignment between the power transmitting device and power receiving device based on detected information [0036]. Also the benefit of adjusting the characteristic of antenna based on intensity is to make the power transmission surface and reception surface face properly for the accurate or proper operation [0029] of the Tani
With regard to claim 21, the combination of Nagata and Tani teaches all the limitations of claim 12, Tani further teaches the second radio wave detection circuit (e.g., 403, 406, Fig. 2) detects intensity of a radio wave received by two or more second antennas (more than two 401s, Fig. 2) from among the plurality of second antennas (401s, 301, Fig. 2).
With regard to claim 22, the combination of Nagata and Tani teaches all the limitations of claim 1, and Nagata further teaches the power transmission device ( e.g., 10, Fig. 1) including the power transmission coil ( e.g., 12, Fig. 1); and the power reception device ( e.g., 20, Fig. 1)  including the power reception coil ( e.g., 22, Fig. 1) to which electric power is wirelessly transmitted from the power transmission coil ( e.g., 12, Fig. 1).

4. Claims 2-4, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata(US20200180459A1) and Tani (US20150311726A1) in further view of YOSHIKAWA (JP-2019080162-A)
With regard to claim 2, the combination of Nagata and Tani teaches all the limitations of claim 1, but not a difference detector detecting a difference between the intensity of the radio wave received by other second antenna and predetermined reference intensity.
However, Yoshikawa teaches a difference detector detecting a difference between the intensity of the radio wave received by other second antenna and predetermined reference intensity (, “th1” in FIG. 6B is a threshold value to be compared with the radio wave intensity of the wireless signal from the antenna 202 when the position detection unit 104A determines the position of the power receiving device 20. [0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a difference detector detecting a difference between the intensity of the radio wave received by other second antenna and predetermined reference intensity, as taught by Yoshikawa, in order to determine whether or not the power receiving device at the normal position based on the radio wave intensity ([0041] of Yoshikawa)
With regard to claim 3, the combination of Nagata, Tani and YOSHIKAWA teaches all the limitations of claim 2, Yoshikawa teaches further teaches a first switch ( e.g., 106, Fig. 7) changing a connection between the at least one second antenna ( e.g., 1, Fig. 7)  from among the plurality of second antennas ( e.g., 1s, Fig. 7) and the second transmission circuit ( e.g., 103, Fig.7) ; and  Tani further teaches a second switch (e.g., 402, Fig. 2) changing connections between the plurality of second antennas ( e.g., 401, Fig. 2) and the radio wave detection circuit (403, 406, Fig. 2).
With regard to claim 4, the combination of Nagata, Tani and YOSHIKAWA teaches all the limitations of claim 3, Tani teaches a switch controller  ( e.g., 406, Fig. 2) controlling the first switch ( Note that Fig. 7 of YOSHIKAWA teaches controller 104 controls the first switch 106)and the second switch ( e.g., 402, Fig. 2),  wherein the switch controller ( e.g., 406, Fig. 2) controls the second switch ( e.g., 402, Fig. 2) in such a way as to connect a second antenna ( e.g., 401, Fig. 2)  other than a second antenna ( e.g., 301, Fig. 2) connected to the second transmission circuit ( e.g., 201, Fig. 2) by the first switch ( Yoshikawa teaches first switch 106 select the one of antenna to transmit the signal, Fig. 7 of Yoshikawa) from among the plurality of second antennas to the radio wave detection circuit ( e.g., 403, Fig. 2) .
With regard to claim 13, the combination of Nagata and Tani teaches all the limitations of claim 12, but not a difference detector detecting a difference between the intensity of the radio wave received by the other second antenna and predetermined reference intensity.
However, Yoshikawa teaches a difference detector detecting a difference between the intensity of the radio wave received by the other second antenna and predetermined reference intensity (, “th1” in FIG. 6B is a threshold value to be compared with the radio wave intensity of the wireless signal from the antenna 202 when the position detection unit 104A determines the position of the power receiving device 20.)[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to include a difference detector detecting a difference between the intensity of the radio wave received by the other second antenna and predetermined reference intensity., as taught by Yoshikawa, in order to determine whether or not the power receiving device at the normal position based on the radio wave intensity ([0041] of Yoshikawa)
With regard to claim 14, the combination of Nagata, Tani and YOSHIKAWA  teaches all the limitations of claim 13, Yoshikawa teaches further teaches a first switch ( e.g., 106, Fig. 7) changing a connection between the plurality of second antenna ( e.g., 1s, Fig. 7)  and the transmission circuit ( e.g., 103, Fig.7) ; and  Tani further teaches a second switch (e.g., 402, Fig. 2) changing connections between the at least one second antenna among the plurality of second antennas ( e.g., 401, Fig. 2) and the radio wave detection circuit (403, 406, Fig. 2).
With regard to claim 15, the combination of Nagata, Tani and YOSHIKAWA teaches all the limitations of claim 14, Yoshikawa further taches a switch controller (104, Fig. 7) controlling the first switch (e.g., 106, Fig. 2) and the second switch ( Tani teaches a switch controller ( e.g., 406, Fig. 2) controls the second switch( e.g., 402, Fig. 2)). wherein the switch controller (e.g., 104, Fig. 7) controls the first switch (e.g., 106, Fig. 2) in such a way as to connect a second antenna (e.g., 1, Fig. 2) the transmission circuit (103, Fig. 7).
 Tani teaches a second antenna (301, Fig. 2)  other than the second antenna ( e.g., 401, Fig. 2) connected to the second radio wave detection circuit ( e.g., 403, 406, Fig. 2)  by a second switch ( e.g., 402, Fig. 2) from among the plurality of second antennas ( e.g., 301, 401, Fig. 2)  connects to transmission circuit ( e.g., 201, Fig. 2).
 Although Tani does not teach the switch controller controls the first switch to connect the second antenna and the transmission circuit.
 Yoshikawa teaches the first switch (e.g., 106, Fig. 7)  to connect the second antenna ( e.g., 1, Fig. 7) and the transmission circuit ( e.g., 103, Fig. 7)   
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 , to configure switch controller to control the first switch in such a way as to connect a second antenna other than a second antenna connected to the second radio wave detection circuit by the second switch from among the plurality of second antennas to the transmission circuit., as taught by Yoshikawa, in order to select a desired antenna to transmit the signal, give the user more choice and improve the user’s experience, and avoid use more antenna than necessary and save the power consumption. 


  Allowable Subject Matter 
5. Claims 5-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 5, the prior art of record fails to teach a first capacitive element being connected to the first switch and forming an LC resonant circuit with the second antenna; and a second capacitive element and a first resistor that are connected to the second switch and form an RLC resonant circuit with the second antenna in combination with other limitations of the claim.
Claims 6, 7, 8, they depend on claim 5.
With regard to claim 9, the prior art of record fails to teach or suggest the second transmission circuit is Pulse Width Modulation ( PWM ) controllable, and a duty ratio is adjusted in PWM control of the second transmission circuit in such a way that the difference between the intensity of the radio wave received by the other second antenna and the predetermined reference intensity decreases in combination with other limitations of claims. 
With regard to claim 10, it depends on claim 9.
6. Claims 16-20 are allowed.
With Regard to claim 16, the prior art of record fails to teach a first capacitive element being connected to the first switch and forming an LC resonant circuit with the second antenna; and a second capacitive element and a first resistor that are connected to the second switch and form an RLC resonant circuit with the second antenna in combination with other limitations of the claim.
With regard to claims 17-19, they depend on claim 16.
With regard to claim 20, the prior art of record fails to teach or suggest the second transmission circuit is Pulse Width Modulation ( PWM ) controllable, and a duty ratio is adjusted in PWM control of the second transmission circuit in such a way that the difference between the intensity of the radio wave received by the other second antenna and the predetermined reference intensity decreases in combination with other limitations of claims. 

Response to Arguments
7. Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
With regard to claim 1, Applicant argues that the reference fails to disclose “ a position detector configured to detect a relative position between the power transmission coil and the power reception coil, based on the intensity of the radio wave received by the plurality of the second antennas detected by the radio wave detection circuit.
Applicant further argues that according to claim 1, some of multiple second antennas that function as reception antennas upon position are allowed to function as transmission antennas, upon adjustment of antenna upon adjustment of antenna characteristic.
And either Tani or the combination does not disclose or suggest allowing some of the multiple antenna that normally function as reception antenna to function temporarily as transmission antenna.
	 The Examiner disagrees.
First, as stated in office action, Nagata teaches a position detector ( e.g., 260, Fig. 1) configured to detect a relative position ( detect position relation between the power transmission coil 12 and power reception 22, [0043]) , which is the  between the power transmission  coil  ( e.g., 12, Fig. 1) and the power reception coil ( e.g., 22, Fig. 1), based on the intensity of the radio wave received by the plurality of second antennas ( e.g., 24s, Fig. 1),  detected by the radio wave detection circuit ([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24.) 
Second, the alleged untaught limitation “some of multiple second antennas that function as reception antennas upon position are allowed to function as transmission antennas, upon adjustment of antenna upon adjustment of antenna characteristic.” Or “some of the multiple antennas that normally as reception antennas to function temporarily as transmission antennas” is not the claim limitation. Applicant’s argument is not commensurate in scope with the claims.
In addition, [0056] of Tani teaches “Antenna switch 402 may allow the antenna elements, disposed inside position-detection power transmission antennas 301 and 302, among the plurality of antenna elements of power transmission antenna 203 to function as position-detection power reception antennas 401.” The cited paragraph teaches the transmission antennas can also function as the reception antenna through switch 402.
Therefore, the applicant’s argument with regard to claim 1 is not persuasive.
With regard to claim 12, applicant argues that the prior arts fails to disclose “ an antenna characteristic of the second antenna driven by the transmission circuit is adjusted based on the intensity of the radio wave received by the other second antenna.”
Applicant argues that Tani only teaches the positional relationship of a power transmission antenna 203 and a power receiver antenna 204 is adjusted based on the intensity of the radio wave received from a position-detection power transmission antenna by a position-detection power reception antenna. Therefore, Tani does not disclose or suggest the limitation adjusting an antenna characteristic of the second antenna driven by the transmission circuit is adjusted based on the intensity of the radio wave received by the other second antenna.
The Examiner disagrees.
Tani teaches an antenna characteristic ( position of 301, Fig. 2, )of the second antenna ( 301driven by the transmission circuit is adjusted ([0029] based on the detected positional relation ( from the intensity), 203 can be moved, while 301 is on 203, therefore, 301 is also moved and thus the position/location of 301 is changed. Known that the position of the antenna can be treated as an antenna characteristic, See attached definition in Merriam Webster dictionary characteristic is “a distinguishing trait, quality, or property” of the object. Because a particular  antenna can only locate at one position at one time, and this occupied location only belong to the particular antenna, therefore  the position of the antenna is a distinguishing trait of the antenna, and can be treated as characteristics, also It is well known in the art that location of the antenna is a characteristics of the antenna, see claim 8 of Butcher (  US20200295852A1) the characteristics of the first antenna comprise a location of the first antenna) based on the intensity of the radio wave received by the other second antenna (401, Fig. 2)( [0029]The microwave received by the position-detection power reception antennas of power transmission antenna 203 are converted to power by control unit 208. Control unit 208 detects the intensity of the reflected wave from the amount of the converted power.)
Since the Applicant's argument with respect to claims 1, 12 are not
persuasive, the rejection of claims depending from claims 1, 12 are therefore
maintained.
	
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaefer (US 20150118957 A1) teaches about a multiplexer selectively enabling at least one of the coils to build a communication with the antenna, wherein the coils enabled by the multiplexer are selected to have a best coupling effect with the antenna and are combined into an effective antenna
Ge (CN111371201A) teaches about the position detection antenna and receiving antenna both at one side

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836